UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7035


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON LEE CAUDLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:13-cr-00154-HEH-1)


Submitted: January 11, 2018                                       Decided: January 31, 2018


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Caudle, Appellant Pro Se. Michael Calvin Moore, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Lee Caudle appeals the district court’s order denying his motion for

modification of his restitution order. Caudle is currently subject to two restitution orders:

the order imposed by the district court directs him to pay restitution to the Internal Revenue

Service (IRS), and the order imposed by the United States District Court for the Northern

District of Ohio (“Ohio court”) directs him to pay restitution to a variety of nonfederal

victims. Caudle advanced two arguments in the district court: (1) that 18 U.S.C. § 3664(i)

(2012) requires the nonfederal victims identified in the Ohio court’s order to be paid before

the federal victim (the IRS) identified in the district court’s order; and (2) the district court

should reduce his monthly payment based on the financial hardship of having to pay two

restitution orders. The court rejected both arguments, concluding that § 3664(i) does not

apply to prioritize one restitution order over another and that the Ohio court’s restitution

order does not constitute a material change in economic circumstances under 18 U.S.C.

§ 3664(k) (2012) because Caudle received this new financial obligation by engaging in

criminal behavior.

       We review a district court’s decision on a motion to modify a restitution order for

abuse of discretion but “review questions of statutory interpretation de novo.” United

States v. Grant, 715 F.3d 552, 556 (4th Cir. 2013) [Grant I]; see United States v. Grant,

235 F.3d 95, 99 (2d Cir. 2000) [Grant II]. “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially recognized factors constraining

its exercise of discretion, relies on erroneous factual or legal premises, or commits an error

of law.” Grant I, 715 F.3d at 557 (internal quotation marks omitted).

                                               2
       In relevant part, § 3664(i) provides that, “[i]n any case in which the United States is

a victim, the court shall ensure that all other victims receive full restitution before the

United States receives any restitution.” 18 U.S.C. § 3664(i). Caudle contends that this

statute operates to prioritize the restitution payments among the victims of his two criminal

cases. However, we agree with the district court that the plain language of the statute limits

its application to one criminal case.

       We further conclude that the court properly declined to reduce Caudle’s monthly

payment under § 3664(k), but we affirm on alternative grounds. See United States ex rel.

Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015). Although Caudle is incarcerated,

his motion for modification of his restitution order focuses on his ability to pay after his

release from prison. He has not met his burden of demonstrating that his current financial

condition is materially different than when the court originally imposed the restitution

order. See 18 U.S.C. § 3664(e) (2012) (“The burden of demonstrating the financial

resources of the defendant . . . shall be on the defendant.”); Grant II, 235 F.3d at 100

(holding that material change under § 3664(k) “is identified by an objective comparison of

a defendant’s financial condition before and after a sentence is imposed”); see also United

States v. Vanhorn, 339 F.3d 884, 886 (8th Cir. 2005) (per curiam) (acknowledging

possibility that defendant’s “future economic circumstances will be materially adversely

affected” but affirming denial of motion for modification of restitution order because

defendant’s “motion disclosed no immediate change in his economic circumstances”).




                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4